DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 line 5, the applicant recites “executing either steps d) to h) or i) ton)”. This phrase is confusing since it is not clear if some of the steps recited in claim 1 are performed or not. 
In claim 1, step h), the applicant recites “ending said method”. This phrase is confusing since it is not clear whether the applicant is claiming the steps below step h) or not. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Edbury et al. (US 20130032407).

Regarding claims 1 and 3-4, Edbury discloses a method for controlling an orientation of a drilling rig tool face, the method comprising: a) stabilizing an angular velocity of a borehole assembly of said drilling rig to an angular velocity reference ([0173] discloses performing toolface synchronization at a specific rpm set point); b) determining an estimated orientation of said tool face ([0213] discloses estimating azimuth and inclincation at the start and end of a drilled section); c) executing either steps d) to h) or i) to n); d) determining a first trajectory that adjusts said estimated orientation of said tool face to a desired orientation ([0203] discloses establishing a target trajectory and adjusting the drill string rotation to bias the direction of drilling in the direction of the target portion, also see [0214] ); e) determining a second trajectory for an angular velocity of said borehole assembly based on said first trajectory ([0291] discloses that obtaining a new planned trajectory based on a previous planned trajectory); f) determining control inputs for said drilling rig to produce said second trajectory ([0278] discloses a list of control inputs used to determine when to perform slide drilling, also [0291] discloses a set of limiting setpoints used to affect a planned trajectory ); g) applying said control inputs to said drilling rig to thereby produce said desired orientation ([0273]); h) ending said method; i) adjusting said angular velocity reference for said drill rig by applying a function to said angular velocity reference such that said angular velocity reference smoothly reduces to zero (abstract, [0098] discloses that rpm is set to zero); j) determining a new estimated orientation of said tool face ([0024] discloses estimating tool face, [0121] discloses that the tool face estimation is continuous), said new estimated orientation being a result of executing step i); k) restarting said borehole assembly and stabilizing said angular velocity of said borehole assembly to said angular velocity reference  ([0173] discloses performing toolface synchronization at a specific rpm set point); 1) continuing operation of said borehole assembly until an orientation of said tool face is equal to a desired orientation plus a difference between said estimated orientation and said new estimated orientation (abstract, [0196] discloses that performing adjustment until a desired bha toolface is achieved); m) applying said function to said angular velocity reference (abstract); n) repeating steps j) -n) in the event an orientation of said tool face is not equal to said desired orientation (abstract, [0196] discloses that performing adjustment until a desired bha toolface is achieved).

Regarding claim 2, Edbury discloses A method for controlling an orientation of a drilling rig tool face, the method comprising:a) stabilizing a velocity of a borehole assembly of said drilling rig to a velocity reference ([0173] discloses performing toolface synchronization at a specific rpm set point); b) (fig 4 shows prior to a motor of top drive reaching a release torque that causes motion to said tool face, increasing an input to said top drive to cause an increase in torque in said motor portions of time with localized increase in time ), an increase in said input being of a specified value, also see [0095]) determining an initial estimated difference in orientation of said tool face due to said increase in input ([0023] discloses determining an angle offset that represents the difference between the inclination and azimuth of the hole and the plan); d) repeating steps a) and b) with said input having a value equal to an immediately preceding input value and said specified value; e) determining a second estimated difference in orientation of said tool face due to said input equalling said immediately preceding input value and said specified value; f) determining a desired input value to produce said desired orientation based at least on said initial estimated difference and said second estimated difference and said specified value; g) repeating step a) and applying said desired input value determined in step f) to produce said desired orientation of said tool face (abstract, [0196] discloses that performing adjustment until a desired bha toolface is achieved).

Regarding claim 5, Edbury further discloses that in the event a difference between said initial estimated difference and said second estimated difference is larger than desired, decreasing said specified value and re-executing said method (abstract, [0196] discloses that performing adjustment until a desired bha toolface is achieved).

Regarding claim 6, Edbury further discloses that in the event a difference between an orientation of said tool face and said desired orientation is larger than a threshold, decreasing the commanded input velocity trajectory and re-executing said method (abstract, [0196] discloses that performing adjustment until a desired bha toolface is achieved).

Regarding claim 7, Edbury further discloses that in the event a difference between an orientation of said tool face and said desired orientation is larger than a threshold, adjusting said specified value and re-executing said method (abstract, [0196] discloses that performing adjustment until a desired bha toolface is achieved).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benson et al. (US 20160024847) discloses a method for rotary steerable drilling, comprising calculating a first plurality of convergence plans if an estimated position of a drill bit is not within a defined margin of error of a desired point along a planned path for a borehole, calculating a second plurality of convergence plans if the estimated position of the drill bit is not within the margin of error.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672